Denied and Opinion Filed June 27, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00164-CV

                          IN RE PLAINSCAPITAL BANK, Relator

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-07601

                             MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                               Opinion by Justice Partida-Kipness
       In this original proceeding, relator complains of the trial court’s order striking one of

relator’s expert witnesses. To be entitled to mandamus relief, a relator must show both that the

trial court has clearly abused its discretion and that relator has no adequate appellate remedy. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the

record before us, we conclude relator has an adequate remedy on appeal. See, e.g., Broders v.

Heise, 924 S.W.2d 148, 151 (Tex. 1996) (reviewing trial court’s ruling on the admissibility of

expert testimony on direct appeal); see also In re Pilgrim’s Pride Corp., No. 06–08–00109–CV,

2008 WL 4907589, *2 (Tex. App.—Texarkana Nov.17, 2008, orig. proceeding) (mem. op.)

(denying mandamus relief as to order striking expert testimony because relator had adequate

remedy by appeal); In re Thornton-Johnson, 65 S.W.3d 137, 139 (Tex. App.—Amarillo 2001,

orig. proceeding) (relators had adequate remedy by appeal where relators’ other claims or defenses

were unaffected by the trial court’s order excluding expert testimony). Accordingly, we deny
relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the

petition if the court determines relator is not entitled to the relief sought).




                                                     /Robbie Partida-Kipness/
                                                     ROBBIE PARTIDA-KIPNESS
                                                     JUSTICE


190164F.P05




                                                  –2–